Citation Nr: 0307267	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-28 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
esophagitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for labyrinthitis.

(The issue of entitlement to a rating greater than 20 percent 
for a cervical spine disability will be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran served on active duty from February 1967 to 
October 1968, from May 1973 to November 1975, and from 
January 1976 to August 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) in part from January 1997 and later RO decisions 
which collectively denied service connection for hiatal 
hernia and esophagitis, sinusitis, hypertension, a left 
shoulder disability, tinnitus, and labyrinthitis.  Those 
issues are addressed in the present Board decision.

The veteran also appeals for a rating higher than 20 percent 
for a cervical spine disorder.  The Board is undertaking 
additional development, pursuant to 38 C.F.R. § 19.9, on that 
issue.  After that development is completed, the Board will 
prepare a separate decision addressing this issue.

In August 2000, the veteran withdrew his appeal of multiple 
other issues, including service connection for a right 
inguinal hernia and for a right ankle disorder, and 
entitlement to a higher rating for a lumbar spine disorder.  
Thus such issues are not before the Board at this time.  
38 C.F.R. § 20.204.



FINDINGS OF FACT

1.  The veteran's current hiatal hernia and esophagitis began 
in service.

2.  The veteran's current sinusitis began in service.

3.  The veteran's has a history of labile hypertension; he 
does not currently have the disability of persistent 
essential hypertension.

4.  The veteran's current left shoulder disorder began in 
service.

5.  The veteran's current tinnitus began in service.

6.  The veteran's current benign paroxysmal positional 
vertigo, diagnosed as labyrinthitis in service, began in 
service.


CONCLUSIONS OF LAW

1.  Hiatal hernia and esophagitis were incurred in by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Claimed hypertension was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  A left shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

5.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

6.  Benign paroxysmal positional vertigo, claimed as 
labyrinthitis, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The veteran served on active duty in the Navy from February 
1967 to October 1968, from May 1973 to November 1975, and 
from January 1976 through August 1996, at which point he 
retired based on length of service.

Service medical records show that when the veteran had 
complaints of earaches in March 1968, his canals were found 
impacted with wax.  External otitis was diagnosed in June 
1968.  On examination in September 1977, a scarred right 
eardrum was noted.  In January 1978, he was seen for viral 
syndrome and questionable hypertension with dizziness and 
nausea; several blood pressure readings were elevated 
(138/92, 158/102, 144/98, 138/104, 138/102, 142/118, 144/108, 
138/108, 142/92, 148/104).  By February 1978, blood pressure 
was 132/78 and the results were "OK." 

In January 1984, he reported positional vertigo for the past 
3 days, with blurring of vision and lightheadedness; the 
assessment was serous otitis media.  The impression in March 
1984 was benign labyrinthitis.  On annual examination in 
February 1985, his blood pressure was 140/90 and 130/85; he 
also reported indigestion and dizziness.  Rhinorrhea was 
noted in July 1985 and ethmoidal sinus problems in August 
1986.  On annual examination in July 1987, he reported 
swollen or painful joints, broken bones, and rupture/hernia.  
On annual physical examination in June 1988, he referred to 
dizziness or fainting spells, sinusitis, rupture/hernia, 
broken bones, and swollen or painful joints.  Blood pressure 
in July 1988 was 114/72.  In October 1988, he complained of 
recurrent episodes of paranasal congestion, postnasal drip, 
and sinus pain in the maxillary area; based on sinus X-rays, 
the diagnosis was chronic sinusitis with superimposed 
infection at that time.  

In February 1993, notes indicate sinusitis; also blood 
pressure at that time was 131/75.  In April 1993, he had 
cervical compression and spondylosis with radicular symptoms 
to the right arm.  On routine medical history report in 
September 1993, he also reported sinusitis, hernia, a painful 
or "trick" shoulder or elbow, and broken bones.  On 
examination, he reported right paresthesia of the shoulder 
and arms when rotating the neck to the right; the report 
noted osteoarthritic spurring of C5-C6-C7 with secondary 
radicular neuropathy.   

In January 1994, he presented with complaints of tightness in 
the chest and dizziness for the past 2 weeks.  A cardiac 
etiology was negative.  His blood pressure was 145/82.  

On an October 1995 retirement physical examination report, 
sinusitis was described as an ongoing problem, and he had 
positive maxillary sinus tenderness on the right.  He also 
was noted as having a history of dizziness and fainting with 
an inner ear problem that first happened after knee surgery 
and that had been recurring from time to time since then; 
Dramamine helped relieve symptoms, and the condition was not 
getting worse but occasionally would occur.  The veteran also 
gave a history of degenerative joint disease of multiple 
joints.  As to his shoulders, he said he had nightime 
discomfort, and he said he did traction exercises for the 
problem.  His blood pressure was 126/80.  The veteran also 
described having sinusitis.  He was diagnosed with clinical 
sinusitis in March 1996.  Blood pressure at that time was 
137/79.  In April 1996, he complained of numbness on the arms 
and legs, with a history of similar problems diagnosed as 
degenerative joint disease of the cervical and lumbar spines.  
Blood pressure was 120/72.  The veteran was released from 
active duty at the end of August 1996.

In September 1996 and later, the veteran filed claims for 
service connection for multiple conditions.

The veteran had various VA examinations in November 1996.  He 
complained of decreased bilateral hearing and tinnitus as 
well as dizziness; he denied vertigo.  Diagnoses were pre-
syncopal instability of gait and bilateral tinnitus; hearing 
loss needed to be ruled out.  An audiology test showed 
hearing of both ears was within normal limits, although 
tinnitus was diagnosed.  The veteran gave a history of 
tinnitus beginning in service.  On another examination that 
month, he reported nose and sinus symptoms (nasal blockage, 
drainage, and pain); diagnoses included saddle nose external 
nasal deformity, nasal septal deformity (for which surgery 
was recommended), and vasomotor rhinitis.  He also underwent 
a VA hypertension examination in November 1996.  Blood 
pressure was measured as 135/65, 134/66, and 133/67.  There 
was a diagnosis of labile arterial hypertension.  A December 
1996 VA orthopedic examination focused on conditions not 
involved in the service connection claims now on appeal.

In March 1997, the veteran reported several weeks of sinus 
and head congestion with clear drainage; the assessment was 
clinical allergic rhinitis/sinusitis.  Probably labyrinthitis 
was noted in March 1997.  Blood pressure that month was 
measured at 134/72.  In April and May 1997, he was seen for 
right shoulder complaints.  In April 1997, he was diagnosed 
with sinus congestion.  Vertigo and labyrinthitis were noted 
in April 1997, with a history dating back to physical therapy 
after right knee surgery in 1984; since 1993, his symptoms 
had reportedly been daily but intermittent, with nausea.  The 
diagnosis was benign paroxysmal positional vertigo.  Blood 
pressure in April 1997 measured 140/87.  A past medical 
history of sinusitis was noted in May 1997, along with 
assessments of dyspepsia and degenerative joint disease.  

A May 1997 VA upper gastrointestinal series with barium 
swallow, to evaluate dyspepsia, showed a normal esophagus 
without evidence of hiatal hernia or gastroesophageal reflux; 
his gallbladder was also normal.  

Lay statements from May, July, and August 1997 refer to 
various problems experienced by the veteran, including 
stomach, sinus, and shoulder problems

Outpatient records show the veteran was treated for 
subacromial bursitis of the left shoulder in August 1997.

In September 1997, he was seen for a history of dyspepsia and 
flatulence that was not relieved by Tagamet; he also had been 
taking Tums for more than 10 years.  He had a history of 
positive h. pylori.  He also had had anemia.  His blood 
pressure was 138/72.  Impressions were gastroesophageal 
reflux disease (GERD) and thrombocytosis; peptic ulcer 
disease and h. pylori needed to be ruled out.  

On VA examination of the nose and sinuses in October 1997, 
the veteran reported nose and sinus symptoms for the past 25 
years, with complaints of nasal drainage and blockage.  The 
diagnoses were nasal airway obstruction secondary to nasal 
septal deformity and hypertrophy of nasal turbinates, and 
vasomotor rhinitis.

The veteran was examined by the VA in October 1997 with 
complaints of reflux epigastric burning sensation, heartburn, 
and regurgitation when bending.  Blood pressure was 136/76.  
Pertinent diagnoses were gastritis by h. pylori infection, 
essential thrombocytosis with anemia, and benign paroxysmal 
positional vertigo.    

He was treated for vasomotor rhinitis in November 1997, with 
complaints of nasal drainage, congestion, and post-nasal 
drip; his blood pressure at that time was 152/76.  

On treatment in December 1997 for allergic rhinitis, his 
blood pressure was 140/84.  On VA examination in December 
1997, he reported bilateral tinnitus for more than 20 years, 
hearing loss for 10 years, and disturbance of balance since 
1984; he described exposure to loud noises.  The diagnoses 
were bilateral tinnitus, and benign paroxysmal positional 
vertigo; hearing loss needed to be ruled out.  

VA examination in December 1997 revealed no sinusitis, 
although there was nasal deformity, with a saddle nose and a 
nasal septal deformity.  

On VA examination of the heart and of hypertension in January 
1998, it was noted that he had dizziness, lightheadedness, 
and loss of balance during moments; it was also noted that he 
had a prior diagnosis of benign paroxysmal positional 
vertigo, treated with meclizine.  The veteran reported having 
had elevated blood pressure for a period of one week, but 
that he was never treated for this problem.  In pertinent 
part, the diagnosis was labile arterial hypertension not on 
treatment at this time.

On VA audiological examination in January 1998, he reported 
some noise exposure during service, with onset of tinnitus 
during service; the symptoms were constant and bilateral, but 
more so in the left ear.  His hearing was within normal 
limits.

On VA respiratory examination in January 1998, blood pressure 
was 152/74.  

On a VA orthopedic examination in January 1998, the veteran 
had complaints of multiple joints including both shoulders.  
There were findings and an impression of bilateral shoulder 
impingement syndrome; X-rays of the shoulders reportedly 
showed no significant bony abnormality; and the examiner 
recommended treatment for the problem.

On VA examination in February 1998, he reported daily 
symptoms with dyspepsia, regurgitation, and heartburn.  He 
was diagnosed with gastritis due to helicobacter pylori, as 
well as status post left inguinal herniorrhaphy, small right 
inguinal hernia, and normocytic, normochromic anemia.  Other 
tests showed mild obstructive pulmonary disease.  

A February 1998 upper gastrointestinal endoscopy for 
evaluation of GERD-like symptoms found mild esophagitis and a 
hiatal hernia; h. pylori gastritis needed to be ruled out.  

A March 1998 treatment note for lumbar spine symptoms 
indicated that he had gastrointestinal distress.  His blood 
pressure was 146/78.

On treatment for an elbow problem in August 1998, his blood 
pressure was 136/72.

On VA examination in April 2000, the veteran complained of 
waking up at night due to a burning sensation in the chest 
and of regurgitation on bending.  The diagnosis was hiatal 
hernia with gastroesophageal reflux disorder (GERD) and mild 
gastritis with h. pylori.  The examiner commented that the h. 
pylori did not cause a hiatal hernia and reflux; the h. 
pylori causes gastritis, and reflux into the esophagus causes 
esophagitis.  The examiner indicated that the hiatal hernia 
is an anatomical problem not due to h. pylori; it can have 
positive h. pylori, and exacerbation of the abdominal 
symptoms can occur because of this.  

A June 2001 VA progress note refers to diagnoses of 
degenerative joint disease, hiatal hernia, gastroesophageal 
reflux disease, and other conditions.  

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims for service 
connection.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent records and examinations have been obtained.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension and arthritis, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where a condition noted during service is not shown to be 
chronic at that time, service connection may be established 
by a showing of continuity of symptomatology after service.  
38 C.F.R. § 3.303(b).

Service connection may be granted for a condition first 
diagnosed after service when all the evidence, including that 
pertinent to service, indicates the condition was incurred in 
service.  38 C.F.R. § 3.303(d).  

With regard to the claim for service connection for hiatal 
hernia and esophagitis, it is noted that the veteran had 
upper gastointestinal symptoms/indigestion during and since 
service.  He is already service connected for helicobacter 
pylori.  Subsequent to service, studies led to a diagnosis of 
hiatal hernia and esophagitis, which may explain some of his 
symptoms.  Although such condition was not diagnosed until 
after service, there is sufficient continuity of 
symptomatology to trace the condition to service onset.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that a hiatal hernia and 
esophagitis began during active duty.  The condition was 
incurred in service, warranting service connection.

With regard to sinusitis, the veteran had several complaints 
involving sinus tenderness with congestion and drainage 
during service.  At his retirement, sinusitis was described 
as being an ongoing problem.  There are also post-service 
findings of sinusitis.  The evidence shows continuity of 
symptomatology of this condition since service.  The Board 
finds that sinusitis began during active duty.  The condition 
was incurred in service, warranting service connection.

Hypertension means persistently high blood pressure.  Various 
criteria for what is considered elevated blood pressure have 
been suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).  The evidence shows that several recorded 
instances of elevated blood pressure during service, but 
there was no diagnosis of persistently high blood pressure or 
essential hypertension.  After service, labile hypertension 
has been diagnosed twice on examination.  This means the 
veteran's history of intermittent high blood pressure has 
been noted, but he does not currently have the chronic 
disability of essential hypertension.  As the claimed 
disability of essential hypertension is not currently shown, 
there is no basis for service connection, and this claim must 
be denied.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
If in the future the veteran is diagnosed with persistent 
essential hypertension, he can apply to the RO to reopen this 
claim for service connection. 

The service medical records contain some references to left 
shoulder problems, including the history given by the veteran 
at his retirement examination.  There are post-service 
medical findings of bursitis and impingement syndrome of the 
left shoulder, and there appears to be adequate continuity of 
symptomatology to trace the current problem to service onset.  
With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a left shoulder 
disability began during active duty.  The condition was 
incurred in service, warranting service connection.

With regard to tinnitus, the veteran has a demonstrated 
history of exposure to loud noises during his service.  Soon 
after service, he reported and was diagnosed with tinnitus 
which reportedly began in service.  After reviewing all the 
evidence, and applying the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current tinnitus began in service.  Tinnitus was incurred in 
service, warranting service connection.

With regard to labyrinthitis, the veteran states that he 
first started experiencing dizziness after knee surgery in 
service.  There are diagnoses of benign labyrinthitis during 
service, associated with dizziness or nausea, as well as an 
inner ear problem.  After service, the condition has been 
diagnosed as benign paroxysmal positional vertigo.  After 
reviewing all the evidence, and applying the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's benign paroxysmal positional vertigo began in 
service.  Benign paroxysmal positional vertigo, claimed as 
labyrinthitis, was incurred in service, warranting service 
connection.


ORDER

Service connection for hiatal hernia and esophagitis is 
granted.

Service connection for sinusitis is granted.

Service connection for hypertension is denied.

Service connection for a left shoulder disorder is granted.

Service connection for tinnitus is granted.

Service connection for benign paroxysmal positional vertigo, 
claimed as labyrinthitis, is granted.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

